UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7633


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALPHONSO RAVON MORRISON, a/k/a Ravon, a/k/a Fat Boy,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00070-RLV-3)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Alphonso Ravon Morrison, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alphonso Ravon Morrison appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his   sentence.     We   have   reviewed   the    record   and   find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.     United States v. Morrison, No. 5:99-cr-

00070-RLV-3 (W.D.N.C. Aug. 23, 2012).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                   2